PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/589,160
Filing Date: 8 May 2017
Appellant(s): Lee et al.



__________________
Ryan A. Heck (Reg. No. 51,795)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/31/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 1-20 are pending of which claims 1, 14 and 16 are in independent form. 
Claims 1-20 are rejected under 35 U.S.C. 103.
Please see the final rejection mailed on 12/31/2020.
















(2) Response to Argument
Appellant’s Argument:
Appellant argues, on pages 5-6 of the “Remarks”, that “Ransil does not disclose the use of prepared statements, which Appellant understands to be acknowledged by the Office action. However, putting aside whether it would have been obvious to use any techniques described by Ransil with prepared statements, Ransil has not been shown to disclose receiving anything from a client that indicates where something received from the client is executable”.

	Examiner’s Response:
Examiner respectfully disagrees; Examiner specifies that Ransil et al. does implicitly teach prepared statements, examiner further indicates that any query submitted is considered prepared statement; therefore, based on the broadest reasonable interpretation Ransil et al. does teach prepared statement. However, examiner introduced Schneider et al. to explicitly teach “prepared statement”.
Furthermore, Schneider clearly teaches, receiving a prepared statement from the database client, the prepared statement specifying one or more nodes useable to execute the prepared statement (see Fig. 1, wherein the client (210) is sending prepared statement (SQL) through network (220) to server (230) and receives query results through network (220). An embodiment comprises providing at least one global cache storage and a private cache storage to a plurality of client connections, and coordinating utilization of the at least one global cache storage and the private cache storage to share light weight stored procedures and query plans for prepared SQL statements across the plurality of client connections via the at least one global cache storage while avoiding a spinlock access for executing the prepared SQL statements [Abstract], ¶ [0008]-[0010]. In an embodiment, the SQL query that is frequently received by database server system 240 is a prepared SQL statement (also known as dynamic SQL statement). The prepared SQL statement is a SQL query where values and/or table names are inserted in real-time when the prepared SQL statement is executed. Exemplary embodiments of several prepared SQL statements include, but are not limited to: [0044] insert into table 1 (column1, column2, column3) values (?, ?, ?) [0045] update table 1 set column2=? where column 1=? [0046] select*from table 1 where column3=? ¶ [0043]. Also see ¶ [0046]-[0049]. Query Processing for Prepared SQL Statements in Conventional Systems ¶ [0085]).
Additionally, Ransil clearly teaches, receiving anything from a client that indicates where something received from the client is executable (Figs. 2 and 4, client (330) sending queries and receiving query results. Also see ¶ [0060], Searchable data service 340 executes the queries against the searchable index 342 to locate eIDs that satisfy the queries. ¶ [0358] taches, the query subsystem may provide efficient execution of a client-submitted query against all storage nodes 370 in the searchable data service containing the relevant entity IDs (eIDs) (belonging to a particular bucket), aggregating the results from each individual storage node 370, and caching eID sets satisfying each given query).
Appellant’s arguments are therefore not persuasive.
   
 Appellant’s Argument:
Appellant argues, on page 7 of the “Remarks”, that “For similar reasons, Ransil fails to teach or suggest, alone or in combination with the other cited references, “sending the updated [prepared statement] to the database client...””.

	Examiner’s Response:
Examiner respectfully disagrees; the combination of Fletcher, Ransil and Schneider clearly teach, sending the updated [prepared statement] to the database client (Ransil: Both node locators may use a table or database to record information on the respective nodes being tracked. In one embodiment, this table may be built in accordance with a Berkeley database. In one embodiment, when there is a change in the storage subsystem 206, for example when a bucket is repartitioned, a partition is replicated, new storage nodes are added, new entries are added to a bucket, etc., the change may be communicated to the various node locators. Changes to the query subsystem 206, such as additions or removals of query nodes, may be communicated to the query node locators. In one embodiment, one local node locator may be initially updated in response to a change, and the change may then be propagated from that node locator to other node locators on other nodes in accordance with the gossip protocol ¶ [0207]-[0208]. Also see ¶ [0007] if a client wants to add new attributes that may be used to query for and retrieve data objects, table schemas have to be changed to support the new attributes. ¶ [0074] In one embodiment, the searchable data service logically maintains an eID->attributes table for every subscriber bucket. ¶ [0550], if it is the most recent heartbeat message from the originator node, the internal table is updated, and the heartbeat message may then be sent to one or more other neighbor nodes. Examiner further specifies that tables may be interpreted as databases. The updating/changes/maintenance being sent to tables is equivalent to sending updates to the database).

Appellant’s Argument:
Appellant argues, on page 7 of the “Remarks”, that “Moreover, the combination of references does not even teach or suggest maintaining node information in a query/prepared statement, including because Ransil discusses that node information is included in tables of various locator services, not in a query being processed by a coordinator node, for example”.

	Examiner’s Response:
Examiner respectfully disagrees; Examiner further indicates that neither independent claims 1 and 14 mention “maintaining node information in a query/prepared statement”, it is not clear which limitation in claims 1 and 14 this refers to.
However for the sake of the argument examiner specifies that the combination of Fletcher, Ransil and Schneider clearly teach, maintaining node information in a query/prepared statement (Ransil: Changes to the query subsystem 206, such as additions or removals of query nodes, may be communicated to the query node locators. In one embodiment, one local node locator may be initially updated in response to a change, and the change may then be propagated from that node locator to other node locators on other nodes in accordance with the gossip protocol ¶ [0207]-[0208]. Also see ¶ [0184]. Services queries from query caches maintained by the query subsystem ¶ [0188]. Further see query node request ¶ [0200], [0201], [0203], [0204]-[0206]. Examiner specifies that changes applied to the nodes are considered maintaining nodes. Every query node locator indicates the nodes addressed in the query/prepared statement. Hence it’s clear that Ransil et al. teaches maintaining node information in a query/prepared statement).

Appellant’s Argument:
Appellant argues, on page 8 of the “Remarks”, that “Appellant notes that claims 4 and 20 relate to incrementing identifiers. Without conceding the disclosure or relevance of Hoffman, Appellant notes that Hoffman is not asserted to provide the features of claim 1 (and claims 14 and 16) discussed above that are not provided by Fletcher, Ransil, and Schneider. Because Hoffman does not cure the deficiencies of Fletcher, Ransil, and Schneider, claims 4 and 20 are believed allowable at least by virtue of their dependence from claim 1 or claim 16”.

Examiner’s Response:
Examiner respectfully disagrees; as seen above the combination of Fletcher, Ransil and Schneider clearly teaches all the limitations of independent claims 1 and 16 and therefore the rejection of the said claims are sustained. For at least the same dependent claims 4 and 20 are also sustained.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        
Conferees:
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154                                                                                                                                                                                                        
                                                                                                                                                                                                       /CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.